           Case 1:19-cv-01593-JEB Document 31 Filed 08/28/19 Page 1 of 12



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
    Heredia Mons, et al.,                       )
                                                )
           Plaintiffs,                          )
                                               )                 No. 19-cv-1593 (JEB)
    v.                                         )
                                               )
    Kevin K. McAleenan, et al.,                )
                                               )
           Defendants.                         )


              DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS

         Defendants Kevin K. McAleenan, Acting Secretary of the U.S. Department of Homeland

Security (“DHS”); Matthew T. Albence, Acting Director of U.S. Immigration and Customs

Enforcement (“ICE”); Timothy S. Robbins, Acting Executive Associate Director of ICE

Enforcement and Removal Operations; 1 and George Lund III, Director of ICE’s New Orleans

Field Office, in their official capacities (collectively, “Defendants”), file this reply in support of

their motion to dismiss.

                                            ARGUMENT

         Defendants have moved to dismiss this lawsuit, and oppose the motion for preliminary

injunction and motion for class certification, based on the same legal arguments raised in the

corresponding filings in Damus v. Nielsen, Case No. 18-578 (JEB). As those issues already

have been addressed in Damus, Defendants focus this reply on the issue of mootness, which is a

separate basis for dismissal addressed in Defendants’ motion that was not addressed in Damus.

As to the issues raised in Damus, Defendants refer the Court to the arguments made in



1
       Nathalie Asher is no longer the Acting Executive Associate Director of ICE Enforcement
and Removal Operations. Pursuant to Rule 23(d), Timothy S. Robbins is substituted as a
defendant in place of Ms. Asher.
           Case 1:19-cv-01593-JEB Document 31 Filed 08/28/19 Page 2 of 12



defendants’ filings in Damus, which are incorporated herein by reference. See Case No. 18-578,

ECF Nos. 22, 23, 26, 28, and 31.

          This lawsuit was filed on May 30, 2019, and was brought by twelve named Plaintiffs

who, at the time, were in custody of the ICE New Orleans field office. Subsequently, one of

these named Plaintiffs (Tumenta) has withdrawn from the case, 2 and another (J.M.R.) was

transferred to a different ICE field office and thus should be dismissed from this case for that

reason.

          Each of the ten remaining named Plaintiffs alleges that he or she received an adverse

parole determination by the ICE New Orleans’ field office that allegedly failed to comply with

the 2009 ICE Parole Directive because, according to Plaintiffs’ allegations, the New Orleans

Field Office “has taken the position that the 2009 Parole Directive is no longer in effect” and is

“failing to provide individualized determinations, instead issuing denials on a categorical basis.”

(Compl. ¶¶ 132, 136) For those reasons, Plaintiffs contend that the denials of parole that they

received were arbitrary, capricious and contrary to law in violation of the Administrative

Procedure Act (“APA”), the Immigration and Nationality Act and the Fifth Amendment. As

relief, each sought “parole reviews that result in individualized determinations that detention is

necessary to prevent flight or danger to the community and that conform to the other

requirements of the 2009 Parole Directive.” (Compl. at 37)




2
      In their motion for class certification, Plaintiffs acknowledge that the claims of Plaintiff
Tumenta are moot and state that “he is no longer a Plaintiff in this case.” (ECF No. 15-1 at 2
n.1)

                                                  2
            Case 1:19-cv-01593-JEB Document 31 Filed 08/28/19 Page 3 of 12



       Although these Plaintiffs also brought similar claims on behalf of a putative class, no

class has been certified as of this date. Consequently, the issue of mootness is assessed based

solely on whether these individuals continue to have live claims. J.D. v. Azar, 925 F.3d 1291,

1307 (D.C. Cir. 2019) (“For every claim, at least one named plaintiff must keep her individual

dispute live until certification, or else the class action based on that claim generally becomes

moot.”)

       As addressed in Defendants’ motion, and further discussed below, Plaintiffs’ claims are

moot because all ten remaining Plaintiffs have had their parole determinations re-adjudicated in

accordance with the 2009 Parole Directive, which is the precise relief that they seek in this

lawsuit. Although Plaintiffs maintain the New Orleans Field Office still is not complying with

the parole directive, they do not offer evidence to support that contention other than the same

allegations that they made to contend that their initial adjudications were defective. Indeed, of

the ten Plaintiffs, only one – Plaintiff P.S.P. – contends in opposition to the motion to dismiss

that the re-adjudication of his parole determination was still non-compliant with the procedures

of the parole directive. All others have effectively conceded by their silence that the re-

adjudications were compliant. Moreover, P.S.P.’s basis for claiming non-compliance – that he

was not interviewed – is not by itself a basis to contend that the re-adjudication failed to comply

with the 2009 parole directive. See 2009 Parole Directive ¶ 8.9 (In a redetermination of an

earlier decision denying parole, “the Field Office may, in its discretion, reinterview the alien or

consider the request based solely on documentary material already provided or otherwise of

record.”)




                                                  3
         Case 1:19-cv-01593-JEB Document 31 Filed 08/28/19 Page 4 of 12



        Plaintiffs otherwise argue against mootness on the basis of the voluntary cessation

doctrine, which is inapplicable here as discussed below. Plaintiffs also contend that two of the

Plaintiffs – Toledo Flores and Mena Lopez – should be permitted to proceed as class

representatives even though their “individual claims have been extinguished by winning asylum

and release from custody” on the basis of the “inherently transitory” exception to mootness.

That argument also fails as discussed below.

   I.      Plaintiffs’ Individual Claims Are Moot

        In its motion to dismiss, Defendants submitted a declaration and documentation

establishing that all ten remaining Plaintiffs had their parole determinations re-adjudicated in

accordance with the 2009 Parole Directive. In opposition, Plaintiffs contend that the Court

should decline to credit Defendants’ evidence that individualized determinations were conducted

as part of those re-adjudications “given the lack of corroboration and the overwhelming evidence

to the contrary.” (ECF No. 30, Opp. at 10)

        As a threshold matter, this Court previously observed in Damus that “[t]o the extent

Plaintiffs are challenging the [parole] determinations themselves – i.e., the actual balancing of

the merits of each application for parole – this Court agrees that it lacks jurisdiction.” Damus v.

Nielsen, 313 F. Supp. 3d 317, 327 (D.D.C. 2018). Accordingly, Plaintiffs’ dissatisfaction with

the outcome of the re-adjudications is not a basis for judicial review. Rather, as in Damus,

Plaintiffs’ challenge is limited to whether the “policies and procedures” in the 2009 Parole

Directive are being followed in connection with parole determinations. As relevant to this case,

the alleged “policy or procedure” allegedly not being followed is the requirement in the directive

to conduct an individualized determination. The 2009 Parole Directive does not require


                                                 4
         Case 1:19-cv-01593-JEB Document 31 Filed 08/28/19 Page 5 of 12



“corroboration” of any such determination and Plaintiffs contention otherwise improperly

crosses into the “balancing of the merits of each application for parole,” which this Court lacks

jurisdiction to evaluate. For that reason, this case is distinguishable from Ramirez v. ICE, 310 F.

Supp. 3d 7 (D.D.C. 2018), which involved the agency’s alleged failure to consider less restrictive

placement alternatives as required by the applicable statute, id., at 20, and not an alleged failure

to follow a specific procedure in an agency directive. Accordingly, the issue of mootness here

does not go to the merits of whether the prior adjudications were compliant, but rather focuses on

the fact that Plaintiffs have now obtained the relief requested, which is a re-adjudication of their

parole determinations in accordance with the 2009 Parole Directive.

       In any event, Plaintiffs have not provided “overwhelming evidence” of any deficiencies

with the re-adjudications. Plaintiffs’ argument instead rests almost entirely on allegations that

Plaintiffs have made with respect to their original parole adjudications. But those allegations

have no bearing on the sufficiency of the re-adjudications that were recently conducted. As

noted in Defendants’ motion, with few exceptions, the re-adjudications considered that these

Plaintiffs have had, since the beginning of the year, an adverse decision on their asylum claim

either by an immigration judge or the Board of Immigration Appeals (“BIA”), which is a factor

relevant to the issue of flight risk. In addition, the declarations submitted by Defendant with

their motion have clarified the prior miscommunication on which Plaintiffs rely for their

allegation that “the New Orleans ICE Field Office has taken the position that the 2009 Parole

Directive is no longer in effect” (Compl. ¶ 132), which is the basis for Plaintiffs’ APA claim.

(ECF No. 26-3, Acuna Decl. ¶¶ 13-14)




                                                  5
         Case 1:19-cv-01593-JEB Document 31 Filed 08/28/19 Page 6 of 12



       With respect to the re-adjudications themselves, Plaintiffs offer one piece of evidence,

namely, a declaration by one of the ten Plaintiffs – Plaintiff P.S.P. – in which P.S.P. contends

that his re-adjudication was deficient because he was not interviewed. (ECF No. 30-1). That is

the sum total of the so-called “overwhelming evidence” offered by Plaintiffs in opposition to

Defendants’ motion to dismiss. 3 By their silence, the remaining nine Plaintiffs have effectively

conceded that their parole re-adjudications complied with the 2009 Parole Directive. Moreover,

although Defendants do not concede that P.S.P.’s allegation is accurate, it suffices to note that

the parole directive does not require interviews as part of a re-adjudication. See 2009 Parole

Directive ¶ 8.9 (In a redetermination of an earlier decision denying parole, “the Field Office may,

in its discretion, reinterview the alien or consider the request based solely on documentary

material already provided or otherwise of record.”) Although P.S.P. appears to allege that he

was not afforded an interview in connection with his original adjudication (Compl. ¶¶ 94-95), he

does not address those allegations in his declaration.

       Because all ten remaining Plaintiffs had their parole determinations re-adjudicated in

accordance with the 2009 Parole Directive, their claims are moot and this case should be

dismissed on that basis. In addition, subsequent developments have mooted the claims of




3
       Plaintiffs also attach an email to their reply brief in support of their motion for
preliminary injunction that they contend establishes that, as to M.R.M.H.’s re-adjudication, the
ICE official “making the parole determination . . . did not review any of the submitted medical
documents when making the parole determination.” (ECF No. 28 at 8, referencing ECF No. 28-
2) That email, however, was dated July 10, 2019, and reflects that the officer was asking for
copies of the medical documents so that they could be reviewed. Importantly, M.R.M.H.’s re-
adjudication was finalized on July 31, 2019, almost two weeks from the date of the email.
Accordingly, the email fails to establish that the medical records were not reviewed as part of the
re-adjudication. To the contrary, it establishes an effort by the ICE official to conduct an
individualized determination.
                                                   6
            Case 1:19-cv-01593-JEB Document 31 Filed 08/28/19 Page 7 of 12



several of these Plaintiffs on independent grounds. As discussed in Defendants’ motion,

F.J.B.H. did not appeal an immigration judge’s removal order and the BIA dismissed Heredia

Mons’ appeal of an order of removal, which rendered that order final. (ECF No. 22-1 at 16 n.7)

Moreover, the Fifth Circuit has now denied Heredia Mons’ motion to stay his removal pending

the outcome of his petition for review to the Fifth Circuit. (Case No. 19-60498) (5th Cir.), Order

of Aug. 21, 2019) In addition, since the filing of Defendants’ motion to dismiss, the BIA

dismissed Y.A.L.’s appeal of an order of removal, rendering that order final and making Y.A.L.

subject to removal. These three plaintiffs, therefore, are no longer eligible for parole under the

statute or the Parole Directive. See 8 U.S.C. § 1231(a)(2) (“During the removal period, the

Attorney General shall detain the alien.”); Parole Directive ¶ 1.1 (“This directive applies only to

arriving aliens . . . .”).

          Two Plaintiffs (Toledo Flores and Mena Lopez), moreover, have been granted asylum

and released from ICE custody. Another Plaintiff, Giron Martinez, was granted asylum by an

immigration judge on August 13, 2019, although the government’s 30-day period to determine

whether to appeal that determination has not yet expired.

    II.       The Two Exceptions To Mootness Do Not Apply Here

          Plaintiffs contend that two exceptions to mootness apply here. First, Plaintiffs contend

that the voluntary cessation doctrine precludes a dismissal on mootness grounds. Second, as to

the two Plaintiffs who have been granted asylum and released (Toledo Flores and Mena Lopez),

Plaintiffs contend that the “inherently transitory exception” allows those Plaintiffs to proceed as

class representatives even though their individual claims “have been extinguished by winning

asylum and release from custody.” Neither argument has merit.


                                                   7
         Case 1:19-cv-01593-JEB Document 31 Filed 08/28/19 Page 8 of 12



        A. The Voluntary Cessation Doctrine

      The “voluntary cessation” doctrine does not preclude a dismissal on mootness grounds.

“Although generally voluntary cessation of challenged activity does not moot a case, a court may

conclude that voluntary cessation has rendered a case moot if the party urging mootness

demonstrates that (1) ‘there is no reasonable expectation that the alleged violation will recur,’

and (2) ‘interim relief or events have completely or irrevocably eradicated the effects of the

alleged violation.’” Nat’l Black Police Ass’n v. D.C., 108 F.3d 346, 349 (D.C. Cir. 1997). That

is the case here.

        The government has established that each of the ten remaining Plaintiffs had their parole

determinations re-adjudicated in accordance with the 2009 Parole Directive. Thus, to the extent

there were any deficiencies in the original adjudication (which Defendants deny), they have been

addressed by the re-adjudication, which is the relief that Plaintiffs requested in this lawsuit.

Thus, the second prong is established.

        To establish the first prong -- a reasonable expectation of the recurrence of an alleged

violation -- there must be evidence indicating that the challenged action is likely to recur as to

these specific Plaintiffs. Id. Here, there is no such evidence, nor is such an inference plausible

from the record, given that these Plaintiffs have now been afforded the requested re-

adjudications in accordance with the 2009 Parole Directive. See Citizens for Responsibility &

Ethics in Washington v. SEC, 858 F. Supp. 2d 51, 62-63 (D.D.C. 2012) (finding that, “[w]hile

Plaintiff's brief raises concerns about the possible recurrence . . . there are no facts to suggest”

such a recurrence and Plaintiff’s “conjecture is insufficient” where the defendant is a government




                                                   8
         Case 1:19-cv-01593-JEB Document 31 Filed 08/28/19 Page 9 of 12



entity). 4 As the D.C. Circuit has recognized previously, “‘a legal controversy so sharply

focused on a unique factual context’ would rarely ‘present a reasonable expectation that the same

complaining party would be subjected to the same action again.’” PETA v. Gittens, 396 F.3d

416, 424 (D.C. Cir. 2005); see also Chichakli v. Trump, 714 Fed. Appx 1, 2 (D.C. Cir. 2017)

(“The ‘voluntary cessation’ exception to mootness cited by appellant does not apply because

there is no reasonable expectation that appellant will be subjected in the future to the same

governmental actions giving rise to the claims dismissed by the district court as moot.”)

       B. Inherently Transitory Exception

       As to two of the named Plaintiffs (Mena Lopez and Toledo Flores), Plaintiffs contend

that the “inherently transitory” exception permits them to proceed as class representatives even

though Plaintiffs concede that these individuals no longer have live claims because they have

been granted asylum and released from ICE custody. (ECF No. 30 at 12) Plaintiffs do not

contend that this exception applies to all named Plaintiffs, but only the two named Plaintiffs

who, as of this date, have completed their asylum proceedings, been granted asylum and been



4
         In Citizens for Responsibility & Ethics in Washington, the court observed that other
courts have “consistently recognized that where the defendant is a government actor—and not a
private litigant—there is less concern about the recurrence of objectionable behavior.” Citizens
for Responsibility & Ethics in Washington, 858 F. Supp. 2d at 61 (citing cases); see also America
Cargo Transp. v. United States, 625 F.3d 1176, 1180 (9th Cir. 2010) (“Cessation of the allegedly
illegal conduct by government officials has been treated with more solicitude by the courts than
similar action by private parties.”); Rio Grande Silvery Minnow v. Bureau of Reclamation, 601
F.3d 1096, 1116 & n.15 (10th Cir. 2010) (citing several cases taking this approach); Sossamon v.
Texas, 560 F.3d 316, 325 (5th Cir. 2009) (“[C]ourts are justified in treating a voluntary
governmental cessation of possibly wrongful conduct with some solicitude, mooting cases that
might have been allowed to proceed had the defendant not been a public entity . . . .”); Beta
Upsilon Chi Upsilon Chapter at the Univ. of Florida v. Machen, 586 F.3d 908, 916–17 (11th Cir.
2009) (“In cases where government policies have been challenged, the Supreme Court has held
almost uniformly that voluntary cessation of the challenged behavior moots the claim.”); Ammex,
Inc. v. Cox, 351 F.3d 697, 705 (6th Cir. 2003).
                                                   9
         Case 1:19-cv-01593-JEB Document 31 Filed 08/28/19 Page 10 of 12



released from ICE custody. (Id.) Plaintiffs have the burden of establishing that this limited

exception applies. J.D., 925 F.3d at 1307.

       This exception arises in a limited situation where, given the nature of the claims at issue,

the claims of all named plaintiffs are so potentially fleeting that they might not survive until the

Court has the opportunity to rule on a class certification motion. Id. at 1310. In such cases, a

certification of a class can relate back to the filing of the Complaint when the claims of the

named Plaintiffs were still live. Id. at 1308.

       Here, by asserting that the exception applies to only two of the named Plaintiffs,

Plaintiffs effectively concede that the exception is inapplicable. All of the named Plaintiffs

assert the same claims and, by focusing on the status of only two of the named Plaintiffs,

Plaintiffs acknowledge that the nature of the claims at issue as a whole are not so transitory as to

fall within this exception.

       Plaintiffs base their argument on the fact that two Plaintiffs have had their asylum

proceedings concluded favorably and have been released from ICE custody prior to the Court’s

resolution of the motion for class certification. But there is no pre-determined timetable for the

completion of asylum proceedings, which can involve multiple procedural steps, including

proceedings before immigration judges and potential appeals to the BIA, which can result in

remands matter back to the immigration judge for further review. Indeed, many of these

procedural possibilities have arisen here as reflected in Defendants’ motion. (ECF No. 26 at 10-

12)   For instance, Plaintiff Puche Moreno had been denied asylum by an immigration judge in

January 2019, but, in June 2019, the BIA remanded the matter back to the immigration judge to

further assess the claim. That matter is still pending before the immigration judge. Another


                                                 10
        Case 1:19-cv-01593-JEB Document 31 Filed 08/28/19 Page 11 of 12



Plaintiff, R.O.P., allegedly entered the United States in July 2018 (Compl. ¶ 22), and his appeal

to the BIA of an adverse ruling by an immigration judge is still pending.

       The question under this exception is not whether some of the named Plaintiffs have had

their claims expire, but whether the nature of the claims are such that they are inherently

transitory. As the record above reflects, that is not the case here. Although courts have not

established a specific amount of time that renders a claim “inherently transitory,” proceedings

that can extend beyond a year would seem to fall outside that exception. Compare J.D., 925

F.3d at 1311 (“The claims at issue likely will, or at least might, end quickly. The average length

of custody for a minor as 41 days in fiscal year 2017, when the initial complaint was filed, and

was roughly 90 days by the beginning of fiscal year 2019.”); L.Cv.R. 23.1(b) (motion for class

certification due “[w]ithin 90 days after the filing of a complaint,” unless extended by the

Court). 5 Ultimately, with a hearing on class certification scheduled for August 29, 2019, and

several of the named Plaintiffs still in the process of having their asylum claims adjudicated,

Plaintiffs cannot establish that the nature of the claims at issue are inherently transitory under

this exception to mootness.




5
         In Nielsen v. Preap, 139 S. Ct. 954 (2019), a three-justice plurality, after determining that
at least one class representative’s claim was not moot, proceeded to state that all of the claims of
the class were “transitory.” Id. at 963 (plurality) As noted by the dissent in J.D., the plurality
in Preap did not conclude “that a claim lasting one year was too brief.” J.D., 925 F.3d at 1342
(Silberman, J., dissenting). Rather, in stating that the claims of the class were “transitory,” the
“plurality never mentioned the amount of time at issue” but instead focused on the specific claim
at issue. Id. As observed by Judge Thomas in his concurrence in Preap, a period of one year
would not appear to fall within this exception. Preap, 139 S. Ct. at 976 (Thomas J.,
concurring). Accordingly, Preap does not constitute precedent that proceedings that continue
for a one year period are “transitory” for purposes of this exception.
                                                 11
        Case 1:19-cv-01593-JEB Document 31 Filed 08/28/19 Page 12 of 12



                                       CONCLUSION

       For the foregoing reasons, and those set forth in Defendants’ motion, the Complaint

should be dismissed.

                                    Respectfully submitted,

                                    JESSIE K. LIU, D.C. Bar #472845
                                    United States Attorney

                                    DANIEL F. VAN HORN, D.C. BAR # 924092
                                    Civil Chief

                                    By: ________/s/_________________
                                    JEREMY S. SIMON, D.C. BAR #447956
                                    Assistant United States Attorney
                                    Civil Division
                                    555 4th Street, N.W.
                                    Washington, D.C. 20530
                                    (202) 252-2528
                                    Jeremy.Simon@usdoj.gov

                                    Counsel for Defendant




                                              12
